Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, lines 12, the limitation, “wherein the second pair of fans is positioned in-line with and aft of the first pair of fans” is not supported by the original disclosure and constitutes a new matter.
In relation to this limitation, this application discloses Fig. 2, which is repeated below. 

    PNG
    media_image1.png
    1971
    2336
    media_image1.png
    Greyscale


Paragraph [00018] of this application discloses: As used herein, "disposed in-line" is used to mean that a first pair of fans (e.g., the pair of fans 116) are positioned such that in airplane mode the first pair of fans ingest turbulent air generated by a second pair of fans (e.g., the pair of fans 112) or a portion of aircraft 100 (e.g., fuselage, cockpit, passenger compartment, wings) positioned forward of the first pair of fans.
As shown above, the original disclosure for the first pair of fans and the second pair of fans does not support the limitation because the original disclosure shows that the second pair of fans are positioned forward of the first pair of fans, not aft of the first pair of fans. 
Similar reasoning applies to claim 11.
In claim 8, lines 5-6, the limitation, “responsive to a determination that the noise level is greater than the threshold noise level, reducing the speed of the first pair of fans”  is not supported by the original disclosure and constitutes a new matter.
In relation to this limitation, this application discloses Fig. 4A, which is repeated below.

    PNG
    media_image2.png
    1908
    1002
    media_image2.png
    Greyscale

Paragraph [00037] of this application discloses: In step 208, flight control computer 140 reduces a speed of the pair of fans 116 to reduce an amount of noise produced by the pair of fans 116. The speed of the pair of fans 116 is reduced by reducing power supplied to rotor systems 122 of the pair of fans 116. Also refer to Fig. 1. Fig. 4A and paragraph [00037] disclose reducing speed of aft fans. 
Because claim 1, from which claim 8 depends, defines “wherein the second pair of fans is positioned in-line with and aft of the first pair of fans”, the first pair of fans are forward fans, not aft fans. Therefore, the limitation of claim 8, “responsive to a determination that the noise level is greater than the threshold noise level, reducing the speed of the first pair of fans” is not supported by the original disclosure and constitutes a new matter.
Similar reasoning applies to claim 19.
Claims 2-7, 9, 10 and 12-18, 20  are also rejected under section 112(a) for depending from a rejected base claims.

Response to Arguments
Applicant’s arguments, filed March 17, 2022, with respect to the double patenting rejection(s) of claim(s) 1-20 have been fully considered and are persuasive because the terminal disclaimer submitted March 17, 2922 has been approved.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 USC 112 is made.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/SZE-HON KONG/Primary Examiner, Art Unit 3661